Exhibit 10.35

 

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “First Amendment”) is
entered into effective as of this 22 day of February, 2005 (the “Execution
Date”) by and between Vicuron Pharmaceuticals Inc. (successor to Versicor, Inc.)
(the “Company”) and David S. Krause, M.D. (the “Executive”).

 

THE PARTIES ENTER THIS FIRST AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. The Company and the Executive entered that certain Employment Agreement as of
April 1, 2002 (the “Agreement”).

 

B. The Company and the Executive have agreed to amend the Agreement as set forth
in this First Amendment.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties provided for in the Agreement, the Company and the Executive agree as
follows:

 

1. Section 2.1 of the Agreement. The Executive’s title shall be “Executive Vice
President and Chief Medical Officer.”

 

2. Section 3 of the Agreement. As of 30 January, 2005, the Executive’s (a)
salary shall be $305,000 per calendar year of completed employment, and (b)
annual bonus opportunity for each full calendar year of employment with the
Company shall be up to $100,000, subject to the Executive’s completion and
performance of which shall be determined by the Company in its sole, good faith
discretion.

 

3. Section 5 of the Agreement. As of the Execution Date, Section 5.1 of the
Agreement shall be deleted in its entirety and the provisions of Exhibit A shall
be substituted in lieu thereof.

 

4. Defined Terms. All capitalized terms used herein shall have the same meanings
set forth in the Agreement unless a different definition is set forth herein.

 

5. Counterparts. This First Amendment may be executed in counterparts by each of
the parties hereto.

 

6. Continuing Obligations. Except as expressly provided in this First Amendment,
the rights and obligations of the parties under the Agreement shall remain in
full force and effect and unmodified.

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party hereto has executed this First Amendment as of
the Execution Date.

 

“COMPANY” VICURON PHARMACEUTICALS INC.

By:

 

/s/ George F. Horner III

Title:

 

President and CEO

Name:

 

George F. Horner III

 

“EXECUTIVE”

/s/ David S. Krause

DAVID S. KRAUSE

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

SECTION 5.1

 

5.1 Change in Control Payments. Notwithstanding anything to the contrary in this
Agreement, if a Change in Control (as defined below) of the Company occurs
during the term of this Agreement, and if within two (2) years following such
Change in Control either (i) the Company terminates the Executive’s employment
without Cause, or (ii) if the Executive terminates his employment for Good
Reason, subject to the Company’s receipt of a full written release of any and
all claims by the Executive against the Company, the Company shall pay to the
Executive upon the Executive’s termination of employment with the Company an
amount equal to:

 

5.1.1 two times the sum of (a) the amount of the highest annual base salary paid
to the Executive during the two most recent calendar years ending prior to the
year in which the Change in Control occurs (or such lesser period as
applicable), and (b) the amount of the highest bonus (or bonuses) paid to the
Executive for any calendar year ending prior to the year in which the Change in
Control occurs.

 

If the Executive elects to receive the payment contemplated under Section 5.1.1,
then such payment shall be the exclusive remedy of the Executive and the payment
hereunder shall be in lieu of the payments otherwise payable under Sections
4.3.2 and 4.4 herein, but shall be in addition to the timely payment of the
Accrued Obligations. The Executive shall have no duty to mitigate damages and
none of the payments provided in this Section 5.1 shall be reduced by any
amounts earned or received by the Executive from a third party at any time;
provided, however, the amounts earned or received by the Executive from a third
party shall not have been earned in contravention of Section 2.2 herein, in
which case the payments provided in this Section 5.1 shall be reduced by any
amounts earned or received from the third party by the Executive.
Notwithstanding anything to the contrary in this Section 5, if, in connection
with a Change in Control transaction, the Executive voluntarily enters a new
written employment agreement with the Company or its successor, the Executive
shall not be entitled to any of the benefits of this Section 5, including,
without limitation, any Change in Control payment.

 